Exhibit 10.1

AMENDED AND RESTATED DISTRIBUTION REINVESTMENT PLAN  

The Amended and Restated Distribution Reinvestment Plan (the “DRIP”) for
Healthcare Trust of America, Inc., a Maryland corporation (the “Company”),
effective August 11, 2011, offers to holders of the Company’s common stock,
$0.01 par value per share (the “Common Stock”), the opportunity to purchase,
through reinvestment of distributions, additional shares of Common Stock, on the
terms, subject to the conditions and at the prices herein stated.  

The DRIP  

The DRIP provides you with a simple and convenient way to invest your cash
distributions in additional shares of Common Stock. Shares for the DRIP will be
purchased directly from the Company. Such shares will be authorized and may be
either previously issued or unissued shares. Proceeds from the sale of Common
Stock under the DRIP will be used to provide the Company with funds for its
general corporate purposes.

DRIP Price

Until the Company establishes an estimated value per share of Common Stock that
is not based on the price to acquire a share of Common Stock in the Company’s
primary offering or a follow-on public offering, the Company will offer shares
of Common Stock under the DRIP at a price per share equal to 95% of the most
recent offering price (the “Post-Offering DRIP Price”).

Upon the Company’s announcement in a public filing with the Securities and
Exchange Commission that the Company has established an estimated value per
share of Common Stock that is not based on the price to acquire a share of
Common Stock in the Company’s primary offering or a follow-on public offering,
participants in the DRIP may acquire Common Stock under the DRIP at a price per
share equal to 95% of the per share valuation determined by the Company or
another firm chosen for that purpose until a listing (a “Listing”) of Common
Stock on a national securities exchange (the “Pre-Listing DRIP Price”). The
Company expects to establish an estimated value per share of Common Stock that
is not based on the price to acquire a share of Common Stock in the Company’s
primary offering or a follow-on public offering within 18 months following the
completion of the last public offering of our shares prior to a Listing. For
this purpose, public offerings of our shares do not include offerings on behalf
of selling stockholders or offerings related to any distribution reinvestment
plan, employee benefit plan, or the redemption of interests in the Company’s
operating partnership.

From and after the date of the Listing, participants in the DRIP may acquire
Common Stock at a price per share equal to 100% of the average daily open and
close price per share on the distribution payment date, as reported by the
national securities exchange on which the Common Stock is traded (individually
the “Listing DRIP Price” and collectively referred to herein with the
Post-Offering DRIP Price and the Pre-Listing DRIP Price as the “DRIP Price”).  

Eligibility  

Holders of record of Common Stock are eligible to participate in the DRIP only
with respect to 100% of their shares. If your shares are held of record by a
broker or nominee and you want to participate in the DRIP, you must make
appropriate arrangements with your broker or nominee.

The Company may refuse participation in the DRIP to stockholders residing in
states where shares offered pursuant to the DRIP are neither registered under
applicable securities laws nor exempt from registration.

Administration

As of the date of the prospectus, the DRIP will be administered by the Company
or an affiliate of the Company (the “DRIP Administrator”), but a different
entity may act as DRIP Administrator in the future. The DRIP Administrator will
keep all records of your DRIP account and send statements of your account to
you. Shares of Common Stock purchased under the DRIP will be registered in the
name of each participating stockholder. 

Enrollment  

You must own shares of Common Stock in order to participate in the DRIP. You may
become a participant in the DRIP by completing and signing the enrollment form
enclosed with the Prospectus and returning it to us at the time you subscribe
for shares. If you receive a copy of the Prospectus or a separate prospectus
relating solely to the DRIP and have not previously elected to participate in
the DRIP, then you may so elect at any time by completing the enrollment form
attached to such prospectus or by other appropriate written notice to the
Company of your desire to participate in the DRIP.  

Your participation in the DRIP will begin with the first distribution payment
after your signed enrollment form is received, provided such form is received on
or before 10 days prior to the record date established for that distribution. If
your enrollment form is received after the record date for any distribution and
before payment of that distribution, that distribution will be paid to you in
cash and reinvestment of your distributions will not begin until the next
distribution payment date.

Costs 

Purchases under the DRIP will not be subject to selling commissions, marketing
support fees or due diligence reimbursements. All costs of administration of the
DRIP will be paid by the Company.

Purchases and Price of Shares  

Investment Date.  Common Stock distributions will be invested on the date on
which Common Stock distributions are paid (the “Investment Date”). Payment dates
for Common Stock distributions will ordinarily be on or about the first day of
each month but may be changed to quarterly in the sole discretion of the
Company.

You become an owner of shares purchased under the DRIP as of the Investment
Date. Distributions paid on shares held in the DRIP (less any required
withholding tax) will be credited to your DRIP account. Distributions will be
paid on both full and fractional shares held in your account and are
automatically reinvested.

Reinvested Distributions.  The Company will use the aggregate amount of
distributions to all DRIP participants for each distribution period to purchase
shares for such participants. If the aggregate amount of distributions to all
DRIP participants exceeds the amount required to purchase all shares then
available for purchase, the Company will purchase all available shares and will
return all remaining distributions to the DRIP participants. The Company will
allocate the purchased shares among the DRIP participants based on the portion
of the aggregate distributions received on behalf of each participant, as
reflected on the Company’s books.

You may elect distribution reinvestment only with respect to 100% of shares
registered in your name on the records of the Company. Distributions on all
shares purchased pursuant to the DRIP will be automatically reinvested. The
number of shares purchased for you as a participant in the DRIP will depend on
the amount of your distributions on these shares (less any required withholding
tax) and the applicable DRIP Price. Your account will be credited with the
number of shares, including fractions computed to four decimal places, equal to
the total amount invested divided by the applicable DRIP Price.

Optional Cash Purchases.  Unless and until determined otherwise by the Company,
DRIP participants may not make additional cash payments for the purchase of
Common Stock under the DRIP.  

Distributions on Shares Held in the DRIP  

Distributions paid on shares held in the DRIP (less any required withholding
tax) will be credited to your DRIP account. Distributions will be paid on both
full and fractional shares held in your account and will be automatically
reinvested.

Account Statements  

You will receive a statement of your account within 90 days after the end of the
fiscal year. The statements will contain a report of all transactions with
respect to your account since the last statement, including information with
respect to the distributions reinvested during the year, the number of shares
purchased during the year, the per share purchase price for such shares, the
total administrative charge retained by the Company or DRIP Administrator on
your behalf and the total number of shares purchased on your behalf pursuant to
the DRIP. In addition, tax information with respect to income earned on shares
under the DRIP for the year will be included in the account statements. These
statements are your continuing record of the cost of your purchase and should be
retained for income tax purposes.

Book-Entry Shares  

The ownership of shares purchased under the DRIP will be noted in book-entry
form. The number of shares purchased will be shown on your statement of account.
This feature permits ownership of fractional shares, protects against loss,
theft or destruction of stock certificates and reduces the costs of the DRIP.  

Termination of Participation  

You may discontinue reinvestment of distributions under the DRIP with respect to
all, but not less than all, of your shares (including shares held for your
account in the DRIP) at any time without penalty by notifying the DRIP
Administrator in writing no less than 10 days prior to the next Investment Date.
A notice of termination received by the DRIP Administrator after such cutoff
date will not be effective until the next following Investment Date.
Participants who terminate their participation in the DRIP may thereafter rejoin
the DRIP by notifying the Company and completing all necessary forms and
otherwise as required by the Company. 

If you notify the DRIP Administrator of your termination of participation in the
DRIP or if your participation in the DRIP is terminated by the Company, the
stock ownership records will be updated to include the number of whole shares in
your DRIP account. For any fractional shares of stock in your DRIP account, the
DRIP Administrator may either (i) send you a check in payment for any fractional
shares in your account, or (ii) credit your stock ownership account with any
such fractional shares.

A participant who changes his or her address must promptly notify the DRIP
Administrator. If a participant moves his or her residence to a state where
shares offered pursuant to the DRIP are neither registered nor exempt from
registration under applicable securities laws, the Company may deem the
participant to have terminated participation in the DRIP.

The Company reserves the right to prohibit certain employee benefit plans from
participating in the DRIP if such participation could cause the underlying
assets of the Company to constitute “plan assets” of such plans.  

Amendment and Termination of the DRIP  

The Company’s board of directors (the “Board”) may, in its sole discretion,
terminate the DRIP or amend any aspect of the DRIP without the consent of DRIP
participants or other stockholders, provided that written notice of any material
amendment is sent to DRIP participants at least 10 days prior to the effective
date thereof and provided that we may not amend the DRIP to terminate a
participant’s right to withdraw from the DRIP. You will be notified if the DRIP
is terminated or materially amended. The Board also may terminate any
participant’s participation in the DRIP at any time by notice to such
participant if continued participation will, in the opinion of the Board,
jeopardize the status of the Company as a real estate investment trust under the
Internal Revenue Code of 1986, as amended.

Voting of Shares Held Under the DRIP

You will be able to vote all shares of Common Stock (including fractional
shares) credited to your account under the DRIP at the same time that you vote
the shares registered in your name on the records of the Company. 

Stock Dividends, Stock Splits and Rights Offerings  

Your DRIP account will be amended to reflect the effect of any stock dividends,
splits, reverse splits or other combinations or recapitalizations by the Company
on shares held in the DRIP for you. If the Company issues to its stockholders
rights to subscribe to additional shares, such rights will be issued to you
based on your total share holdings, including shares held in your DRIP account.

Responsibility of the DRIP Administrator and the Company Under the DRIP

The DRIP Administrator will not be liable for any claim based on an act done in
good faith or a good faith omission to act. This includes, without limitation,
any claim of liability arising out of failure to terminate a participant’s
account upon a participant’s death, the prices at which shares are purchased,
the times when purchases are made, or fluctuations in the market price of Common
Stock.  

All notices from the DRIP Administrator to a participant will be mailed to the
participant at his or her last address of record with the DRIP Administrator,
which will satisfy the DRIP Administrator’s duty to give notice. DRIP
participants must promptly notify the DRIP Administrator of any change in
address.

You should recognize that neither the Company nor the DRIP Administrator can
provide any assurance of a profit or protection against loss on any shares
purchased under the DRIP.  

Interpretation and Regulation of the DRIP  

The Company reserves the right, without notice to DRIP participants, to
interpret and regulate the DRIP as it deems necessary or desirable in connection
with its operation. Any such interpretation and regulation shall be conclusive. 

Federal Income Tax Consequences of Participation in the DRIP  

The following discussion summarizes the principal federal income tax
consequences, under current law, of participation in the DRIP. It does not
address all potentially relevant federal income tax matters, including
consequences peculiar to persons subject to special provisions of federal income
tax law (such as tax-exempt organizations, insurance companies, financial
institutions, broker dealers and non-U.S. persons). No IRS ruling has been
issued or requested regarding the DRIP. The following discussion is for your
general information only, and you must consult your own tax advisor to determine
the particular tax consequences (including the effects of any changes in law)
that may result from your participation in the DRIP and the disposition of any
shares purchased pursuant to the DRIP.  

Reinvested Distributions.  Stockholders subject to federal income taxation who
elect to participate in the DRIP will incur a tax liability for distributions
allocated to them even though they have elected not to receive their
distributions in cash but rather to have their distributions reinvested pursuant
to the DRIP. Specifically, DRIP participants will be treated as if they received
the distribution from the Company and then applied such distribution to purchase
the shares in the DRIP. To the extent that a stockholder purchases shares
through the DRIP at a discount to fair market value, the stockholders will be
treated for tax purposes as receiving an additional distribution equal to the
amount of such discount. A stockholder designating a distribution for
reinvestment will be taxed on the amount of such distribution as ordinary income
to the extent such distribution is from current or accumulated earnings and
profits, unless the Company has designated all or a portion of the distribution
as a capital gain dividend. In such case, such designated portion of the
distribution will be taxed as a capital gain. To the extent that the Company
makes a distribution in excess of the Company’s current or accumulated earnings
and profits, the distribution will be treated first as a tax-free return of
capital, reducing the tax basis in your common stock, and any distribution in
excess of such basis will be taxable as a gain realized from the sale of your
common stock.  

Withholding.  In the case of participating stockholders whose distributions are
subject to withholding of federal income tax, distributions will be reinvested
less the amount of tax required to be withheld.

